*187
ORDER

PER CURIAM.
AND NOW, this 24th day of September, 2013, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to the remaining issues. The issues are:
(1) Whether the Superior Court has decided a question of first impression with substantial public importance, specifically whether a child support obligor can receive a support credit, used to offset against the future support owed to his minor children when this “credit” represents college expenses paid by [respondent] for adult children[.]
(2) Whether this Court should grant this [petition to resolve the conflict between the decision of the Superior Court in the instant matter since it conflicts with the decision rendered by the Middle District of the Superior Court in Horst v. Horst, 406 Pa.Super. 188, 593 A.2d 1299 (1991)[.]